                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-9028-GW(PLAx)                                           Date      November 13, 2018
 Title             Jason Frank Law, PLC v. Michael J. Avenatti




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Katie Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Eric M. George                          Michael J. Avenatti, PRO SE, by telephone
 PROCEEDINGS:                 STATUS CONFERENCE


Court and counsel confer. Defendant will take the proper steps to correct the deficiencies indicated in
the Court’s Order [9] issued on November 8, 2018.

Defendant will have until noon on November 15, 2018 to respond to Plaintiff’s Ex Parte Application to
Remand Case [10]. The matter will stand submitted. Court to issue ruling.




                                                                                                  :     05
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
